DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 06/26/2019, 11/15/2019, 05/12/2020, 09/02/2020, and 01/05/2021 have been considered by the Examiner.

Response to Preliminary Amendments/Status of Claims
Claims 1 and 3-18, filed on 06/26/2019, are under consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims are amended as follows to correct formality issues:

Claim 3.	“The method of Claim 1, wherein the chromium source  comprises CrCl3(THF)3, CR(III) acetyl acetonate, Cr(III) octanoate, chromium hexacarbonyl, Cr(III)-2-ethylenexanoate, benzene(tricarbonyl)-chromium, Cr(III) chloride, or a combination comprising at least one of the foregoing.”

Claim 16. 	“The method of Claim 1, wherein a molar ratio of ligand/Cr is 0.5 to 50, or 0.8 to 2.0.”  

Claim 17. 	“The method of Claim 1, wherein a molar ratio of Al/Cr is 1.0 to 1000, or 10 to 100.”  

Claim 18. 	“The method of Claim 1, wherein a molar ratio of modifier/Cr is 0.1 to 100,  or 1 to 20.”
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or a suggestion for a method for preparing a homogenous oligomerization catalyst with the claimed steps of 1) preparing a first pre-catalyst solution by mixing a chromium source and a ligand in a first solvent, wherein the first pre-catalyst solution is stored in a first vessel; 2) preparing a second pre-catalyst solution by mixing an organoaluminum compound and a modifier in a second solvent, wherein the second pre-catalyst 
More specifically, no prior art was located to use the first, second and third/hydrocarbon solvent in preparing oligomerization catalysts that comprise chromium, ligand, organo/alkyl aluminum, and modifier in the order recited in pending claim 1.
Khurram et al. (US 2017/0165657) and Wöhl et al. (US 2014/0005034) disclose making a homogeneous oligomerization catalyst by preparing a first solution of chromium, ligand and solvent, preparing a second solution of organo-aluminum, modifier and solvent, and mixing the two pre-catalyst solutions in a mixing unit before feeding the mixed catalyst into the reactor. Both references are silent about either simultaneously feeding the first pre-catalyst solution and the second pre-catalyst solution directly into a reaction vessel, wherein the reaction vessel includes a third solvent; or simultaneously feeding the first pre-catalyst solution and the second pre-catalyst solution directly into a hydrocarbon solvent feed upstream from a reaction vessel.
       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772